Citation Nr: 1234749	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for post-operative residuals of fibroid tumors, claimed as due to undiagnosed illness. 

3.  Entitlement service connection for dysmennorrhea and menorrhagia, claimed as due to undiagnosed illness. 

4.  Entitlement to service connection for joint pain, claimed as due to undiagnosed illness. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to undiagnosed illness. 

6.  Entitlement to service connection for a sleep disorder, memory loss, and chronic tiredness, claimed as due to undiagnosed illness. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991, including service in Southwest Asia from November 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2010, the Veteran advised the RO that she had moved to San Antonio, Texas.  In May 2010, the Veteran testified before the undersigned during a hearing held at a VA facility in San Antonio, Texas.  A transcript of the proceeding is of record. 

During the May 2010 hearing, the Veteran raised a claim for service connection for a headache disorder, to include as due to undiagnosed illness.  This issue was referred to the AOJ for appropriate action in an October 2010 remand.  As it is unclear whether action has been taken with respect to this issue, it is again referred for appropriate action by the AOJ. 

The issues of entitlement to service connection for an acquired psychiatric disorder, operative residuals of fibroid tumors, dysmennorrhea and menorrhagia, joint pain, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sleep disturbance, memory loss, and chronic tiredness are attributable to the Veteran's service-connected chronic fatigue syndrome.


CONCLUSION OF LAW

The veteran does not exhibit signs and symptoms of sleep disturbance, memory loss, and chronic tiredness as manifestations of an undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2004 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  

The Veteran was advised of the status of her claim in February 2009.

In April 2012 the Veteran was informed of the manner in which VA determines disability ratings and effective dates.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that any error in the timing of the notice did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  VA examinations were conducted.  The Board finds that the examinations were adequate in that they were performed by trained health care providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the evidence necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran seeks service connection for disability characterized by a sleep disorder, memory loss, and chronic tiredness, claimed as due to undiagnosed illness.  Service treatment records show that on demobilization examination in April 1991 the Veteran denied fatigue and trouble sleeping.

Post-service private medical records reference the Veteran's history of fatigue.  In January 2003 the Veteran indicated that she had experienced spells of fatigue for several years.  VA treatment records also reflect her report of fatigue.  The record reflects that the Veteran currently has chronic fatigue syndrome and service connection has been awarded for this condition.  

On VA Gulf War protocol examination in December 2011, the Veteran's history was reviewed.  Among the diagnoses was chronic fatigue syndrome.  The examiner noted the Veteran's history of chronic fatigue since 1991, with episodes of severe fatigue once per month including myalgias, arthralgias, night sweats, and problems getting out of bed.  He indicated that the signs and symptoms attributable to chronic fatigue syndrome included debilitating fatigue, poor attention, inability to concentrate, forgetfulness, and sleep disturbance including chronic problems staying asleep.  

Having reviewed the evidence pertaining to these claims, the Board has determined that service connection on a presumptive basis for sleep disorder, memory loss, and chronic tiredness is not warranted.  In that regard, the Board observes that these claimed symptoms have been medically ascribed to the diagnosis of chronic fatigue syndrome.  There is no competent medical evidence in the record that contradicts these findings.  Thus, because the Veteran's claimed symptoms have been medically associated with her service connected chronic fatigue syndrome, separate service connection is not warranted on a presumptive basis for these symptoms. 

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, service connection for chronic fatigue syndrome was granted in April 2012.  As such, the symptoms of sleep disorder, memory loss, and chronic tiredness are ascribed manifestations of a service-connected disability.  In that regard the Board observes that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of her earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).

For these reasons, the Board concludes that the claim of entitlement to service connection for sleep disorder, memory loss, and chronic tiredness must be denied. The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a separate disability manifested by sleep disorder, memory loss, and chronic tiredness is denied.


REMAND

In its October 2010 remand, the Board pointed out that the Veteran had identified various medical treatment dating to the early 1990s.  Specifically, she noted that she had undergone treatment for mental health issues at the Dothan VA Clinic.  She further reported that she had received treatment for dysmennorrhea and menorrhagia, joint pain, and GERD at either the Tuskegee or Montgomery VA facility upon discharge in 1991.  The AOJ was directed to request these outstanding records, and a request was sent to the Montgomery VA Medical Center (VAMC) in October 2010.  The AOJ specifically requested records for the period from 1991 to 1998, and indicated that a negative response was necessary if the records were unavailable or did not exist.  While records pertaining to other dates were received as the result of the AOJ's request, no records predating 1998 were obtained, and there is no indication of a response from the VAMC regarding records prior to 1998.  As noted by the Board in October 2010, the identified records, if they exist, are relevant to the claims on appeal.  

The Board further notes that the Veteran was not advised that the identified records were not obtained and was therefore not afforded an opportunity to obtain and submit such records.  

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board observes that VA examinations were conducted in December 2011 and that an addendum was provided by the VA Gulf War protocol examiner in March 2012.  In rendering opinions regarding the etiology of the Veteran's claimed psychiatric disorder, gynecological disorder, joint pain, and GERD, the examiners depended in part on the lack of evidence of treatment in the years following service.  As noted above, the Veteran has identified treatment sources in the early 1990s.  If such records are located and associated with the claims file, the veteran should be afforded current examinations to determine whether any of her claimed disabilities are related to service.  


In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from VA medical facilities in Tuskegee, Montgomery, and Dothan for the period from 1991 to 1998.  A negative reply should be requested, and placed in the claims file if no records are obtained.  

If the AMC is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.   The following examination should be ordered only if the records identified in paragraph 1 above are obtained and associated with the claims file.  

Schedule the Veteran for a VA examination to determine the etiology of any currently present gynecological disorder, joint pain, and gastrointestinal disorder.  The claims folder, to include a copy of this Remand must be made available to and reviewed by the examiner.  All necessary testing should be conducted.

The examiner should note and detail all reported signs and symptoms of gynecological disorder, joint pain, and gastrointestinal disorder.  Such should include details about the onset, frequency, duration, and severity of all complaints, and indicate what precipitates and what relieves them.  

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from signs and symptoms of any gynecological disorder, joint pain, and gastrointestinal disorder.  

The examiner should specifically determine whether the Veteran's gynecological, joint, and gastrointestinal complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints.  Symptom-based "diagnoses" are not considered as diagnosed conditions for compensation purposes.  

If the Veteran's gynecological, joint, or gastrointestinal complaints are ascribed to a known disease entity, the examiner should provide an opinion as to whether it is at least as likely as not that that disease entity is etiologically related to the Veteran's active service.

3.  The following examination should be ordered only if the records identified in paragraph 1 above are obtained and associated with the claims file.  

If the VA treatment records identified above are obtained, schedule the Veteran for a VA psychiatric examination to determine the etiology of any currently present acquired psychiatric disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should assign a diagnosis for each psychiatric disorder the Veteran currently manifests.  

With respect to each currently-present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the disorder is related to any disease or injury in service.

A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.  

The examiner's report should address the Veteran's lay statements as to his beliefs about the onset and etiology of his psychiatric disorders.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


